nO & WW WN

oO CO NS DH

10
11
12
13
14
15
16
17
18

19

20
21

22

23
24
25
26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 1 of 15

McGREGOR W. SCOTT - | |
United States Attorney nN
ROBERT J. ARTUZ |
Special Assistant United States Attorney ; mad
501 I Street, Suite 10-100

JUL 18 2019

Sacramento, CA 95814
Telephone: (916) 554-2700

 

CLERK, U.S. DISTRICT Cee A

 

Facsimile: (916) 554-2900 EASTERN DISTRICT OF CALIFO
BY
DEPUTY CLERK
Attorneys for Plaintiff

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:18-CR-0266 WBS

Plaintiff, .18 U.S.C. § 371 — Conspiracy to Defraud and

_ Commit Offenses Against the United States; 18

Vv. ' US.C. § 641 — Theft of Government Property; 18

| ULS.C. § 1028A — Aggravated Identity Theft; 18
DARRON DIMITRI ROSS, and |. U.S.C. § 1343 — Wire Fraud (11 Counts); 18 U.S.C.
JOSHUA BILAL GEORGE, § 1956(h) — Conspiracy to Launder Monetary
Instruments; 18 U.S.C. §§ 981(a)(1)(C) and
Defendants. 982(a)(1), and 28 U.S.C. § 2461(c) — Criminal
Forfeiture

 

 

COUNT ONE: [18 U.S.C. § 371 —- Conspiracy to to Defraud and Commit Offenses against the United
States] —

The Grand Jury charges:

DARRON DIMITRI ROSS, and
JOSHUA BILAL GEORGE,

defendants herein, as follows: ©
I. . PARTIES AND RELEVANT ENTITIES

At times material:

1. The-Social Security Administration (SSA) was an independent agency in the Executive
Branch of the Government of the United States. SSA’s function and duty was to administer the old-age,

survivors, and disability insurance programs under Title 42, United States Code, Chapter.7, Subchapters

SUPERSEDING INDICTMENT

 

 
 

\o on nN wr a w No ant

~w NYY NY NY NY WY Ww
oy awa 8 OPN SF F&F GF Be RD aA KR AONB Ss

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 2 of 15

II and XVI.
2. Eric Lemoyne Willis was employed by the SSA in the State and Eastern District of

California. Willis was an Operations Supervisor at the SSA field office in Lodi, California, where he
worked from February 7, 2016 to the date of his termination. Prior to his reassignment to the Lodi .
office, Willis was an Operations Supervisor at SSA’s South Sacramento field office. All of Willis’s
duty stations since starting with SSA in 2003 were located within the State and Eastern District of
California. SSA terminated Willis from employment on January 5, 2018.

3. Defendant DARRON DIMITRI ROSS resided in or around Charlotte, North Carolina.

4. Defendant JOSHUA BILAL GEORGE resided in San Diego, California, and was a law
enforcement officer with the Federal Protective Service (FPS). FPS officers, including GEORGE,
regularly worked. with SSA employees, because they handled protective security matters for many SSA
offices. GEORGE met Willis in approximately 2014 when he was working for FPS in the Sacramento ©
area. GEORGE met ROSS when the two were childhood friends living in North Carolina.

II. THE CONSPIRACY

5. Beginning on or about November 12, 2015, and continuing thereafter until in or about
October 2018, ROSS, GEORGE, and Willis knowingly and willfully conspired and agreed together and
with each other to use deceitful and dishonest means to defraud the United States, including the Social
Security Administration, of and concerning its governmental functions, and to commit the following

offenses against the United States: Title 18, United States Code, Sections 641 (theft of government

| property), 1343 (wire fraud), and 1028A (aggravated identity theft).-

Il. © MANNER AND MEANS

During all times relevant to the conspiracy, the manner and means by which the conspiracy was
sought to be accomplished included, among others, the following: |
| 6. As an SSA employee, Willis had access to SSA records that stored the personally
identifiable information (PID) of numerous Social Security beneficiaries located throughout the United
States. Within the scope of his employment, he also had regular face-to-face and phone contact with
beneficiaries who provided him with PII and other personal information as part of standard SSA practice

and procedure. Such PII included, without limitation, beneficiaries’ names, Social Security numbers,

SUPERSEDING INDICTMENT 2

 

 
0 Oo NI KN WN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 3 of 15 |

dates of birth, addresses, phone numbers, bank account numbers, family information, and benefit
payment amounts. |

7. While Willis worked.as an SSA employee in the Eastern District of California, he used _
his government position to access SSA computer records and other sources under his control to obtain

the PII of Social Security beneficiaries. He obtained such PII with the intent to supply and transfer the

PII to coconspirators ROSS and GEORGE.

8. Willis supplied and transferred the PII to ROSS and GEORGE using electronic and other
means including, without limitation, phone communications, text messages, and emails.

9. ROSS opened at least 44 online bank accounts (drop accounts” or “funnel accounts”)
under false and stolen identities for the purpose of receiving money stolen from the SSA, including
Social Security benefits to which SSA beneficiaries were entitled. These drop accounts were under the
control of and managed by at least ROSS. . -

10. ROSS and GEORGE used the PII they obtained from Willis to contact SSA field offices
by phone and other means and pose as the beneficiaries. For each of at least 160 Social Security
beneficiaries, ROSS and GEORGE separately contacted SSA customer service representatives (CSRs)
by phone and other means and claimed to be the beneficiaries. The CSRs whom ROSS and GEORGE
contacted were located in multiple SSA field offices within the Eastern District of California and
elsewhere. During each contact, ROSS and GEORGE used a beneficiary’s PII and other information to
validate their fraudulent identity to the CSR. ROSS and GEORGE then instructed the CSR to change _
the direct deposit account number associated with the beneficiary’s account to that of one of the drop
accounts. The CSR — believing that the caller, ROSS or GEORGE, was the true beneficiary — changed ~
the direct deposit account number to the drop account number supplied. ROSS and GEORGE were
successful in fraudulently changing direct deposit account numbers for at least 160 Social Security
beneficiaries. . | |

11. For many, if not all, of the direct deposit account changes that ROSS and GEORGE
caused, the SSA deposited monthly Social Security payments into the drop accounts. These deposits
included money of the SSA, which should have been administered as payment to Social Security

beneficiaries. These deposits occurred for one or more months until the true beneficiaries reported

3

SUPERSEDING INDICTMENT

 

 

 

 
10
~ {i
12
13
14
15
16
17
18
19
20

21 |

22
23
24
25

26.

27
28

‘Oo © | N wn +

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 4 of 15

missing Social Security payments and SSA corrected the direct deposit account information. .

12. - On hundreds of occasions, at least ROSS withdrew the Social Security payments from the

drop accounts as cash, typically via ATM, and used debit cards associated with the drop accounts to

purchase goods and services. At least ROSS conducted these transactions at various locations within the
Eastern District of California and elsewhere.

13. Willis knew that ROSS and GEORGE were using the PII that Willis supplied to redirect
Social Security payments to drop accounts under at least ROSS’s control.

14. In exchange for Willis and GEORGE’s participation in the conspiracy, ROSS paid them
at least a portion of the stolen Social Security money. For example, on several occasions, ROSS
deposited at least a portion of the money directly into WILLIS’s bank account. Additionally, ROSS
paid Willis and GEORGE in person and via U.S. and private mail carrier. Willis and GEORGE knew |
that these payments were from the proceeds of the conspirators’ unlawful use of the PII that Willis
supplied in the conspiracy. . |

15. The loss to the Social Security Administration and United States resulting from the
conspirators’ offenses identified herein is at least $480,000.

IV. OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

In furtherance of the conspiracy and to accomplish its objects, the following overt acts, among
others, were committed in the State and Eastern District of California:

16. On November 30, 2015, Willis used his SSA computer and employee pin access in
Sacramento, California, to electronically query Social Security PII for Victim 1.

17. On February 26, 2016, Willis used his SSA computer and employee pin access in
Sacramento, California, to electronically query Social Security PII for Victim 2.

18. On March 1, 2017, Willis used his SSA computer and employee pin access in
Sacramento, California, to electronically query Social Security PII for Victim 3. |

19. On October 26, 2017, Willis used his SSA computer and employee pin access in
Sacramento, California, to electronically query Social Security PII for Victim 4. |

20. OnJanuary 11, 2016, Willis sent a text message using phone number 702-929-1645 in
Sacramento, California, to ROSS at phone number 980-200-4859, wherein the text message included the

SUPERSEDING INDICTMENT 4

 

 
oO CO NN DN

10
11

12)

13

14

15
16
17

18

19

20 |
21]

22
23
24
25
26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 5 of 15

Social Security PII of Victim 5.

21. On or about January 19, 2016, Willis sent a text message using phone number 310-619-
3674 in Sacramento, California, to ROSS at phone number 980-200-4859, wherein the text message
discussed the Social Security PII of Victim 6.

22. On June 7, 2016, ROSS made a-phone call to an SSA field office in Placerville,
California, at phone number 877-545-5497, to pose as Victim 7 and fraudulently change his/her direct
deposit account number to a drop account number under ROSS’s control.

23. On August 3, 2016, ROSS made a phone call to an SSA field office in Placerville,
California, at phone number 877-545-5497, to pose as Victim 8 and fraudulently change his/her direct
deposit account number to a drop account number under at least ROSS’s control.

| 24. On February 29, 2016, GEORGE made a phone call to an SSA field office in
Sacramento, California, at phone number 855-782-9153, to pose as Victim 10 and fraudulently change
his/her direct deposit account number to a drop account number under at least ROSS’s control.

25. | OnDecember 23, 2015, Willis withdrew $3400 in cash from his Wells Fargo checking
account (ending in 8228) in Sacramento, California, less than one day after ROSS deposited a total of

$3800 into the same account, which included at least a portion of Willis’s share in the proceeds of the .

‘conspiracy and theft.

26. On June 19, 2016, ROSS made two $200 ATM withdrawals in Sacramento, California,
from a drop account hosted by MetaBank (account ending 2094), wherein the account contained the
proceeds of WILLIS’s and ROSS’s conspiracy and theft, in the form of Social Security payments
intended for beneficiaries. . | .

27. On June 20, 2016, ROSS made one $200 ATM withdrawal in Sacramento, California,
from a drop account hosted by MetaBank (account ending 2094), wherein the account contained the
proceeds of the conspirators’ crimes identified herein, in the form of Social Security payments intended
for beneficiaries.

All in violation of Title 18, United States Code, Section 371.
///
///

- SUPERSEDING INDICTMENT

 

 

 
A BB wWoN

oOo S&S Ns DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25 |i

26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 6 of 15

COUNT TWO: [18 U.S.C. § 641 — Theft of Government Property]
The Grand Jury further charges: TH A T

DARRON DIMITRI ROSS, and
JOSHUA BILAL GEORGE,

defendants herein, beginning in or about November 2015, and continuing thereafter until in or about
October 2018, in the County of Sacramento, State and Eastern District of California, and elsewhere, did
knowingly embezzle, steal, and convert to their own use money of the Social Security Administration
(SSA), an agency of the United States, namely Social Security benefits intended for Social Security
beneficiaries, to which they knew they were not entitled, having a value of over $1,000, in violation of
Title 18, United States Code, Section 641.
COUNT THREE: [18 U.S.C. § 1028A - Aggravated Identity Theft]

The Grand Jury further charges: TH A T

DARRON DIMITRI ROSS, and
JOSHUA BILAL GEORGE, -

defendants herein, between in or about February 2016 and in or about August 2016, in the County of
Sacramento, State and Eastern District of California, and elsewhere, did knowingly transfer, possess,
and use, without lawful authority, a means of identification of at least one other person during and in ~
relation to a felony violation of Title 18, United States Code, Section 641 (theft of government property)

and Title 18, United States Code, Section 1343 (wire fraud) as described below:

 

On or about Date . . Transaction Description

February 3, 2016 | Willis used his SSA computer and employee pin access in

- | Sacramento, California, to electronically query a means of
identification of Victim 10 (including his/her name, social security
number, and date of birth), wherein Willis possessed and used such
means and transferred it to GEORGE.

February 29, 2016 | GEORGE made a phone call to an SSA field office in Sacramento,
California (phone number 855-782-9153), and possessed, used, and
transferred a means of identification of Victim 10 (including his/her
name, social security number, and date of birth), which GEORGE
received from Willis, to pose as that victim and cause the Social
Security Administration to change Victim 10’s direct deposit account
number.

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 2 and 1028A.

SUPERSEDING INDICTMENT | 6

 

 

 
oO Se ND Ho Fe W NY

wh NY BY YY NY NY HB NY W .
oa aA ah B&B Oo Hh £ FS GC we QR AaA eR BOP Os Ss

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 7 of 15

COUNT FOUR: [18 U.S.C. § 1028A — Aggravated Identity Theft]

The Grand Jury further charges: TH A T
DARRON DIMITRI ROSS,
defendant herein, between in or about February 2016 and in or about August 2016, in the County of
Sacramento, State and Eastern District of California, and elsewhere, did knowingly transfer, possess,
and use, without lawful authority, a means of identification of at least one other person during and in
relation to a felony violation of Title 18, United States Code, Section 641 (theft of government property)

and Title 18, United States Code, Section 1343 (wire fraud) as described below:

 

On or about Date Transaction Description

June 19, 2016 ROSS made two $200 ATM withdrawals in Sacramento, California,
from a bank account hosted by MetaBank (account ending 2094)
using a means of identification of Victim 9 (including his/her name,
debit card number, and bank account number), wherein the account
was also opened using a means of identification of Victim 9
(including his/her name, social security number, and date of birth).

| August 3, 2016. ROSS made a phone call from outside of California to an SSA field
office in Placerville, California (phone number 877-545-5497), and
possessed, used, and transferred a means of identification of Victim 8
(including his/her name, social security number, and date of birth),
which ROSS received from Willis, to pose as that victim and cause
the Social Security Administration to change Victim 8’s direct deposit
account number.

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 2 and 1028A.
COUNTS FIVE THROUGH FIFTEEN: [18 U.S.C. § 1343 — Wire Fraud]
The Grand Jury further charges: TH A T

DARRON DIMITRI ROSS, and
JOSHUA BILAL GEORGE, ~
defendants herein, as follows:

L THE SCHEME TO DEFRAUD
1. Paragraphs 1 through 4 of Count One are reincorporated as if fully set forth herein.

2. Beginning in or about November 2015, and continuing thereafter until in or about
October 2018, in the State and Eastern District of California and elsewhere, Defendants DARRON

DIMITRI ROSS and JOSHUA BILAL GEORGE, and Eric Lemoyne Willis, knowingly devised,

SUPERSEDING INDICTMENT ° 7

 

 

 
N

aI A Wn & WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 8 of 15

intended to devise, and participated in a material scheme and artifice to defraud and to obtain money by .
means of material false and fraudulent pretenses, representations, and promises. _

3. The purpose of the scheme and artifice to defraud was to cause, persuade, and induce the |
Social Security Administration (SSA) — under material false and fraudulent pretenses, representations,
promises — to redirect Social Security benefit payments, intended for Social Security beneficiaries, to
fraudulent online bank accounts (“drop accounts” or “funnel accounts”) under the control of at least
ROSS.

II. MANNER AND MEANS
ROSS, GEORGE, and Willis used the following manner and means, among others, to

accomplish the scheme and artifice to defraud:

4. Paragraphs 6 through 15 of Count One are reincorporated as if fully set forth herein.

Ii. USE OF INTERSTATE WIRES
5. On or about the dates set forth below, in the State and Eastern District of California and
elsewhere, for the purpose of executing the aforementioned scheme and artifice to defraud, and
attempting to do so, ROSS, GEORGE, and Willis did knowingly transmit and cause to be transmitted by

means of wire communication in interstate and foreign commerce, certain writings, signs, signals and

sounds, specifically:

 

Count | On or About Date Description of Wire

5 November 12, 2015 | ROSS, GEORGE, and Willis participated in a three-way phone call —
wherein GEORGE and Willis were located in California and ROSS
was located in North Carolina — to discuss and plan their scheme to
defraud the Social Security Administration. ROSS used phone number
980-254-1979, GEORGE used phone number 916-807-0027, and
Willis used phone number 916-710-3366.

6 November 30, 2015 | Willis used his SSA computer and employee pin access in Sacramento,
California, to electronically query Social Security PII for Victim 1,
wherein the PII was stored on Social Security servers located outside

of California.

7 January 11,2016 | Willis sent a text message using phone number 702-929-1645 in
Sacramento, California, to phone number 980-200-4859, which ROSS
| was using in North Carolina, and wherein the text message included
the Social Security PII of Victim 5.

 

 

 

 

 

 

 

SUPERSEDING INDICTMENT

 

 

 

 
bh Ww bd

10
11
12

13.

14
15
16
17
18
19
20
21
22
23

oy
25
26
27

28

co Oo NI DH WN

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 9 of 15

 

Count

On or About Date

Description of Wire

 

January 19, 2016

Willis communicated by phone (310-619-3674) in Sacramento,
California, with ROSS (980-200-4859) in North Carolina, wherein
they exchanged information regarding and including the Social
Security PII of Victim 6.

 

February 3, 2016

| Willis used his SSA computer and employee pin access in Sacramento,

California, to electronically query Social Security PII for Victim 10,
wherein the PII was stored on Social Security servers located outside
of California.

 

10

February 29, 2016

GEORGE used phone number 916-803-8715 to call an SSA field
office in Sacramento, California, at phone number 855-782-9153, to
pose as Victim 10 and fraudulently change his/her direct deposit
account number toa drop account number under ROSS’s control. This
communication caused an SSA representative to update Victim 10’s
SSA record with false account information, which required an
electronic communication from the representative’s computer to SSA’ S
computers servers located in Maryland and North Carolina.

 

11

June 7, 2016

ROSS made a phone call from North Carolina to an SSA field office. in
Placerville, California, at phone number 877-545-5497, to pose as
Victim 7 and fraudulently change his/her direct deposit account

number to a drop account number under ROSS’s control.

 

12

June 19, 2016

ROSS made two $200 ATM withdrawals in Sacramento, California,

from a bank account hosted by MetaBank (account ending 2094),

which hosted data centers outside of California, wherein the account
contained Social Security payments intended for beneficiaries.

 

‘13

June 20, 2016

ROSS made one $200 ATM withdrawal in Sacramento, California,
from a bank account hosted by MetaBank (account ending 2094),
which hosted data centers outside of California, wherein the account
included Social Security payments intended for beneficiaries.

 

14

August 3, 2016

ROSS made a phone call from outside of California to an SSA field
office in Placerville, California, at phone number 877-545-5497, to
pose as Victim 8 and fraudulently change his/her direct deposit account
number to a drop account number under ROSS’s control.

 

15

 

 

October 26, 2017

 

Willis used his SSA computer and employee pin access in Sacramento,
California, to electronically query Social Security PII for Victim 4, ©

‘| wherein the PII is stored on Social Security servers located outside of

California.

 

All in violation of Title 18, United States Code, Section 1343.

///
{TT
//1
///
//1

SUPERSEDING INDICTMENT

 

 

 

 
oOo CoO ns DD

10
11

12 |]

13
14
15

16

17
18
19
20
21
22
23

24.

25

26

27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 10 of 15

COUNT SIXTEEN: [18 U.S.C. § 1956(h) — Conspiracy to Launder Monetary Instruments]

The Grand Jury further charges: TH A T

DARRON DIMITRI ROSS,

defendant herein, as follows:
I. THE CONSPIRACY
1. Paragraphs 1 through 4 of Count One are reincorporated as if fully set forth herein.
2. Between in or about November 2016, and continuing thereafter until in or about October

2018, in the State and Eastern District of California, and elsewhere, ROSS and Willis knowingly and .
intentionally conspired with each other to launder monetary instruments, to wit: to knowingly conduct
and attempt to conduct financial transactions affecting interstate and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that is, theft of government property in
violation of Title 18, United States Code, Section 641 and wire fraud in violation of Title 18, United
States Code, Section 1343, knowing that the transactions were designed in whole or in part to conceal
and disguise the nature, location, source, ownership, and control of the proceeds of specified unlawful
activity, and that while conducting and attempting to conduct such financial transactions, knew that the

property involved in the financial transactions represented the proceeds of some form of unlawful

activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i).

Il. MANNER AND MEANS
During all times relevant to the conspiracy, the manner and means by which the conspiracy was
sought to be accomplished included, among others, the following: |
3, Paragraphs 6 through 15 of Count One are reincorporated as if fully set forth herein.
| 4, ROSS opened at least 44 drop accounts under false and stolen identities with financial

institutions such as Green Dot, MetaBank, and American Express. The conspirators used these drop
accounts to receive money stolen from the SSA, including Social Security benefits to which SSA
beneficiaries were entitled. After the SSA deposited money into one or more drop accounts, one of the
conspirators withdrew cash from the drop accounts at ATMs using debit cards linked to the drop
accounts. These ATM withdrawals were conducted over one hundred times and at numerous locations

in the Eastern District of California and elsewhere. Because the drop accounts were opened under false

SUPERSEDING INDICTMENT : 10

 

 

 
N

Oo fe ND on Se Ww

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 11 of 15

and stolen identities, the bank records associated with these transactions did not directly attribute any of
the withdrawals to any of the conspirators. These withdrawals were fraudulent financial transactions

affecting interstate and foreign commerce. The conspirators then divided the cash amongst themselves.

The conspirators knowingly used fraudulent drop accounts to conceal and disguise the nature, location,

source, ownership, and control of the proceeds of the specified unlawful activity. |
5. For example, on or about May 5, 2016, the conspirators opened a drop account hosted by
MetaBank (account ending 2094) under the name Victim 9. Between on or about June 17,2016, and
April 7, 2017, the conspirators caused the 2094 account to receive approximately $13,447.50 in
redirected Social Security benefits. On or about June 19, 2016, ROSS made two $200 ATM
withdrawals in Sacramento, California, from the 2094 account, wherein the withdrawn funds included
proceeds of the specified unlawful activity. Additionally, on or about June 20, 2016, ROSS made one
$200 ATM withdrawal in Sacramento, California, from the same drop account, wherein the withdrawn
funds included proceeds of the specified unlawful activity. .
| 6. For example, between on or about December 23, 2015, and January 30, 2016, ROSS
deposited approximately $5,900 in cash into Willis’s Wells Fargo bank account (ending 8228), which
included proceeds of the specified unlawful activity. ROSS previously withdrew these proceeds as cash
from one or more drop accounts. |
All in violation of Title 18, United States Code, Section 1956(h).
FORFEITURE ALLEGATION: [18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1), and 28 U.S.C. § 2461(c)
. ~ Criminal Forfeiture]

1... Upon conviction of one or more of the offenses alleged in Counts One, Two, and Five
through Fifteen of this Superseding Indictment, defendants DARRON DIMITRI ROSS and J OSHUA
BILAL GEORGE shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
§ 2461(c), all Property, real and personal, which constitutes or is derived from proceeds traceable to
such violations, including, but not limited to the following:

a. A sum of money equal to the amount of proceeds traceable to such offenses, for

which defendants are convicted.

2. Upon conviction of the offense alleged in Count Sixteen of this Superseding Indictment,

SUPERSEDING INDICTMENT - 11

 

 

 

 
C0 Oo NN DA WA BB WO YN

= —_ — — —_ — —_ —_ = = ,
\o oo ~ Nn wn BEN eo N —_ Oo

204
21
22
23
24
25
26
27
28

 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 12 of 15

defendant DARRON DIMITRI ROSS shall forfeit to the United States, pursuant to 18 U.S.C.
§ 982(a)\ 1), all property, real or personal, involved in such offense, and any property traceable to such
property, including but not limited to the following:

a. A sum of money equal to the amount of money involved in the offense, for which
defendant is convicted.

3. If any property subject to forfeiture, as a result of the offenses alleged in Counts One,

Two, and Five through Sixteen of this Superseding Indictment, for which defendants are convicted:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty; |

it is the intent of the United States, pursuant to 18 U.S.C. § 982(b)(1) and 28 U.S.C. § 2461(c),
incorporating 21 U.S.C. § 853(p), to seek forfeiture of any other property of said defendant, up to the

value of the property subject to forfeiture.
A TRUE BILL.

/s/ Signature on file w/AUSA

RAHA - FOREPERSON

McGREGOR W) SCOTT
United States Re

 

SUPERSEDING INDICTMENT 12

 

 

 

 
Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 13 of 15
No. 2:18-CR-0266 WBS

 

UNITED STATES DISTRICT COURT
Eastern District of California

Criminal Division

vs.

 

DARRON DIMITRI ROSS, and
JOSHUA BILAL GEORGE

 

  

VIOLATION(S):
18 U.S.C. § 371 — Conspiracy to Defraud and Commit Offenses Against the United States;
18 U.S.C. § 641 — Theft of Government Property;
18 U.S.C. § 1028A — Aggravated Identity Theft;
18 U.S.C. § 1343 — Wire Fraud (11 Counts);
18 U.S.C. § 1956(h) — Conspiracy to Launder Monetary Instruments
18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C) and 28 U.S.C. § 2461(c) — Criminal Forfeiture

 

A true bill,

/s/ Signature on file w/AUSA

 

 

 

GPO 863 525

 

 
 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 14 of 15

United States v. Darron Dimitri ROSS and Joshua Bilal GEORGE

 

Penalties for Superseding Indictment

COUNT 1:

VIOLATION:
PENALTY:

SUPERVISED RELEASE:
COUNT 2:
VIOLATION:

PENALTY:

SUPERVISED RELEASE:
COUNTS 3 THROUGH 4:

VIOLATION:

‘PENALTY:

SUPERVISED RELEASE:

COUNTS 5 THROUGH 15:

VIOLATION:

PENALTY:

SUPERVISED RELEASE:

ALL DEFENDANTS

18 U.S.C. § 371 — Conspiracy

Not more than 5 years imprisonment,
Not more than $250,000, or both;

Not more than 3 years.
ALL DEFENDANTS
18 U.S.C. § 641 — Theft of government property

Not more than 10 years imprisonment,
Not more than $250,000, or both;

Not more than 3 years.
COUNT 3 — ROSS/GEORGE; COUNT 4 - ROSS
18 U.S.C. § 1028A — Aggravated identity theft

Mandatory two years imprisonment,
Consecutive to sentence imposed on counts 1-2 and 4 -13

Not more than 1 year.
ALL DEFENDANTS
18 U.S.C. § 1343 — Wire Fraud

Not more than 20 years imprisonment,
Not more than $250,000, or both;

Not more than 3 years.

 

 

 
 

Case 2:18-cr-00266-WBS Document 73 Filed 07/18/19 Page 15 of 15

COUNT 16: ROSS

VIOLATION: 18 U.S.C. § 1956(h) — Conspiracy to Launder Monetary
Instruments

PENALTY: Not more than 20 years imprisonment,
Not more than $500,000 or twice the value of the property
involved in the transaction, whichever is greater, or both a
fine and imprisonment;

SUPERVISED RELEASE: Not more than 3 years.

SPECIAL ASSESSMENT: $100.00 (mandatory each count)

FORFEITURE ALLEGATION:

VIOLATION: 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1), and 28 U.S.C. § 2461(c)

PENALTIES: As stated in the charging document

 
